Hill, J.
(After stating the foregoing facts.) We are of the opinion that the court did not err, under the pleadings and evidence contained in the' record, in refusing an interlocutory injunction ; for we are of the opinion that petitioners failed to show any such binding contract with the city, made and entered into by the city authorities and petitioners, as would prevent the passage of the ordinance which is attacked by petitioners as being invalid upon several grounds. It is alleged in the petition that when the rules and regulations passed by the city in pursuance of the authority conferred by its charter, and which governed the manner of introduction of water and lights upon and into the property of citizens of the city, were duly published and promulgated at some time prior to the adoption of the ordinance of March 1, 1926, the complainants undertook to comply with those rules and regulations, and upon their compliance therewith water and lights were duly installed in the homes of the citizens who had accepted the provisions of the rules and regulations. And petitioners also further aver that “the acceptance of the rules and regulations promulgated and prescribed by the mayor and aldermen of the city by the citizens thereof, including petitioners, constituted a contract entered into by and between the citizens thus accepting and the mayor and aldermen of the city.” We can not agree with this contention. We do not enter into a discussion of the question as to whether *833or not the mayor and aldermen of the city might at that time, when the rules and regulations prescribed were accepted by these complainants, have made a continuing and binding contract, and it is not necessary to decide that question; but we do hold that there is no contract made and entered into between the city authorities and the complainants. The city had the right to make reasonable rules and regulations in regard to the introduction of water and lights into the homes of its citizens; but what might be reasonable rules and regulations at one time might become unreasonable at another; rates for the furnishing of light and water at one time might become unreasonable with the lapse of time and changed conditions. The city had the right to require the installation of meters at the expense of the citizens who availed themselves of the privilege of having cut-ins made for light and water. In the case of Farkas v. Albany, 141 Ga. 833 (82 S. E. 144, L. R. A. 1913A, 320, Ann. Cas. 1915C, 1195), it was held that it is not “a great injustice if the city requires him [the consumer] to provide the means for measuring the amount taken by him, in such a manner as to reasonably protect itself and the general public against waste of the common water-supply, and against false measurements and false reports on the part of the consumer. This is accomplished by means of a meter. It may be that the dominant purpose of its installation is to protect the city. But it may also have a beneficial use to the consumer, in that he is only charged for the water which he consumes. We do not think, therefore, that the cases of gas companies and water companies operating under certain franchises or contracts, which are cited by counsel for the plaintiff in error, are controlling. But the real question is whether the City of Albany has charter power to have meters installed at the expense of the consumers.” If under ordinances prior to the one now under consideration the city had granted, as it did, to the citizens the right to purchase meters at their own expense and have them installed, and had by the new ordinance, that is, the one of March 1, 1926, required them to purchase other meters from the city, there being no defect in the other former meters, such an ordinance might be held' to be unreasonable and void upon that ground; but it would not be void upon the ground that it impaired the obligations of a contract. “The municipality or public-service corporation may reasonably and properly require that the charge *834for water or light supplied shall be based upon and governed by the quantity used as indicated by meter; and on the other hand the authorities may in their discretion dispense with meters and insist that the rate be determined by the number and nature of the fixtures. If the meter be supplied by the municipality or corporation, it has the right, in the absence of statute provision to the contrary, ordinarily to charge reasonable rent for the meter. Or it may, in proper cases, require that consumers shall at their own expense provide meters and keep them in repair.” 3 Dill, Mun. Corp. 2215. But in the present case there is-no intention upon the part of the city authorities to take away the meters which the complainants had purchased, or to deprive them of their property in such meters. They are merely requiring them to “assign and set the same over to the city as security for and in lieu of the above enumerated amounts required to be deposited, provided such property owner or customer will make such assignment in writing wherein, he shall agree to hold his meter in his possession in trust and as bailee for hire for said city.” If the ordinance had ended there, it might be that this would amount to a taking of the citizen’s property without due process of law.- But the ordinance makes the further provision that “the amount of such deposit or said meters shall be returned to each depositor when such depositor moves from the place where such service is supplied, or when for any reason the same is discontinued; provided the full amount due the city by such depositor is first paid up to the time of the discontinuance of such service.” The court was authorized to find and hold that the part of the ordinance which requires such deposits to be made or the assignment, for the purposes stated, of the meter, is a means of protection to the city against loss which might be incurred by the removal of a householder without making payment of the accumulated dues for water furnished; and the court was authorized to find that such regulation was not unreasonable.
Having held that there was no contract that would be violated by the enforcement of the ordinance of March 1, 1926, and that the court was authorized to hold that the ordinance was not unreasonable, there is no merit in the attack made upon the ordinance upon the ground stated wherein it is contended that it is in violation of certain sections of the State constitution.

Judgment affirmed.


All the Justices concur.